 1                                UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
     JENAIL H. NEWTON,                                    )
 4                                                        )
                            Plaintiff,                    )       Case No.: 2:18-cv-00971-GMN-EJY
 5
            vs.                                           )
 6                                                        )                      ORDER
     ANDREW SAUL, Acting                                  )
 7   Commissioner of Social Security,                     )
                                                          )
 8                          Defendant.                    )
 9                                                        )
                                                          )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Elayna Youchah, (ECF No. 32), which recommends that Plaintiff Jenail H.
13   Newton’s Motion to Remand, (ECF No. 17), be denied. The R&R further recommends that
14   Defendant Commissioner Nancy Berryhill’s1 Cross-Motion to Affirm the Agency Decision,
15   (ECF No. 25), be granted.
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24
25
     1
      The caption reflects that Andrew Saul has been named Acting Commissioner of Social Security since Nancy
     Berryhill filed the Motion to Remand.

                                                    Page 1 of 2
 1   that a district court is not required to review a magistrate judge’s report and recommendation
 2   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 3   1122 (9th Cir. 2003).
 4          Here, no objections were filed, and the deadline to do so, March 11, 2020, has passed.
 5   (Min. Order, ECF No. 32).
 6          Accordingly,
 7          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 32), is
 8   ACCEPTED AND ADOPTED in full.
 9          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand, (ECF No. 17), is
10   DENIED.
11          IT IS FURTHER ORDERED that Defendant’s Cross-Motion to Affirm the Agency
12   Decision, (ECF No. 25),
               (ECF No. 26), is GRANTED.
13          The Clerk is instructed to close the case.
14                       19 day of March 2020.
            DATED this _____
15
16                                                 ___________________________________
                                                   Gloria M. Navarro, District Judge
17                                                 United States District Court
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
